Case 18-15716 DOC 35 Filed 10/11/18 Page'l Of'l'l

UNITED STATES BANKRUPTCY COURT
FOR THE DlSTRICT OF MARYLAND
*

rN RE:
PETER A. STEVENS, JR. *
DEBRA R. STEVENS Case No.: 18-15716 RAG
* Chapter 7
Debtors.
*
* * * * * ’l‘ * * * * * *

CHAPTER 7 TRUSTEE’S MOTION TO SELL REAL
PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,

AND INTERESTS PURSUANT TO 11 U.S.C. § 363(§), (F), AND (M)
COMES NOW Brian A. Goldman (the “Trustee”), duly appointed Chapter 7 Trustee for

 

the above-referenced debtor (the “Debtors”), and hereby files this motion (“Motion”) for entry of

 

an order authorizing the Trustee to sell certain real property free and clear of all liens,
encumbrances, and interests In support thereof, the Trustee respectfully states as follows:
MICTION
l. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157
and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (M),
(N), and (O).
2. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
3. The basis for the relief requested is ll U.S.C. §§ 363(b), (f), and (m), and Federal
Rules of Bankruptcy Procedure 2002 and 6004.
BACKGROUND
4. On April 29, 2018, the Debtors commenced this case by filing a voluntary petition
for relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).

5. Thereafter, the Trustee was appointed as the Chapter 7 trustee in this case.

Case 18-15716 DOC 35 Filed 10/11/18 Page 2 Of ’l'l

6. The Debtors own real property, by virtue of a deed, located at 65 Lee Way,
Elkton, MD 21921 (the “M”).

7. The Debtors scheduled the Property as having a value of $368,965.00 subject to a
mortgage in favor of Shellpoint (the “Secured Creditor”) in the amount owed on the Petition
Date of approximately $363,599.65.

RELIEF RE§ !UESTED

8. The Trustee requests the entry of an order pursuant to Section 363 of the
Bankruptcy Code approving the sale of the Property by Auction (as defined below), using the
services of ADC (as defined below), free and clear of all liens, claims, encumbrances, and interests,
Importantly, the Secured Creditor consents to the Property’s sale and the creation of a carve~out
fund (the “Carve-Out Fund”) that will enable an opportunity for the costs of this case to be paid
and potential recovery for other creditors. The Trustee seeks to sell the Property under
circumstances that could yield no sale proceeds to the junior lien holders and requests that any
creditor (other than the Secured Creditor) asserting an interest or secured claim against the Property
timely assert and substantiate the basis for such asserted interest or secured claim. Absent
affirmative objection to the proposed sale by any affected interests (junior lienholders or
otherwise), the Court will authorize the sale of the Property free and clear of any such asserted
interest or security interest, with such claims, at best, being treated as general unsecured claims,

BASIS FOR RELIEF
A. The Auction and Sale of the Property Should Be Agproved
9. The Trustee seeks the Court’s authority to sell the Property free and clear of all

liens, claims, encumbrances, and interests, pursuant to the Auction procedures described below.

Case 18-15716 DOC 35 Filed ’lO/'l 1/18 Page 3 Of ’l'l

10. Pursuant to Section 363(b) of the Bankruptcy Code, a trustee, after notice and
hearing, may use, sell, or lease property of the Debtors’ estate other than in the ordinary course of
business. The Court should approve the sale if the Trustee can demonstrate a sound business
justification for the sale and if the sale process is fair, open, and reasonable See Of]icial Comm.
0f Unsecured Creditors ofLTVAerospace & Defense C0. v. LTV Corp. (In re Chateaugay Corp.),
973 F.2d l4l, 143 (2d Cir. 1992); see also ln re Sarah’s Tent, LLC, 396 B.R. 571, 573 (Bankr.
S.D. Fla. 2008). Further, Bankruptcy Rule 6004(f) contemplates sales outside of the ordinary
course of business made by public auction.

ll. The Trustee, through the services of Auction.com (“A_DC”), intends to offer the
Property for sale (the “_Ag:_timi”) following a 21-day multi-channel marketing campaign with
exposure on Auction.com, Trulia and Zillow. During the 21-day marketing period, Ron Osher
(the “Listing Agent”) will also list the Property on the Multiple Listing Service and hold at least
two open houses, to the extent possible. The Auction of the Property will commence after the 21-
day marketing period per the advertised and applicable start and end dates/times. If the Property
receives a bid that is sufficient to meet the reserve price, then the Property is sold to the winning
bidder. If the reserve is not met by the end of the first Auction, then ADC will advertise a second
Auction to commence one week later. If the reserve price is not met at the second auction, ADC
will advertise and commence a third Auction one week later. In summary, unless the reserve price
is met, ADC will run three consecutive Auctions in three consecutive weeks in order to provide
the Property with sufficient exposure to the marketplace If the reserve price is not met at the third
Auction, the Secured Creditor will then utilize its right to purchase the Property by credit bid. As
part of this process, there will be auction procedures, described below, to maximize the value of

the Property.

Case 18-15716 DOC 35 Filed 10/11/18 Page 4 Of ’l'l

12. The Auction will facilitate a sale that is in the best interest of the creditors of the
bankruptcy estate. As such, the Trustee, in the exercise of his business judgment, submits that the
sale price resulting from the Auction will be fair and reasonable.

l3. The Trustee and ADC will use the following procedures to conduct the Auction and
sale of the Property.

o Property to be Sold: The Property that is offered at the
Auction shall be sold pursuant to Section 363 of the Bankruptcy
Code free and clear of all liens, claims, encumbrances, and interests,

o The Auction Date: The first “Auction Date” shall not be set
until entry of an order by the Bankruptcy Court approving the
Motion to Sell. The first “Auction Date” shall be a date selected by
ADC that is at least 21 days following the entry of an order by the
Bankruptcy Court approving the retention of ADC; provided
however that the Auction Date may be adjourned from time to time
by posting a notice of adjournment on ADC’s website.

¢ Registration Process: Each party wishing to participate in
the Auction shall submit an on-line registration form on the website
established by ADC for the Auction to qualify as a bidder. The
registration form shall, among other things: (i) contain such
information as reasonably requested by ADC to identify the
potential bidder; and (ii) require a credit card authorization for
payment of a deposit (in an amount to be determined by ADC in
consultation with the Trustee), which deposit will either (a) n_ot be
charged, if the bidder is not the winning bidder, (b) n_ot be charged,
if the bidder is the winning bidder and timely consummates the sale
pursuant to the Sale Documents, or (c) may b_e_ charged, if the bidder
is the winning bidder but fails to timely consummate the sale,
including fails to execute the Sa|e Documents promptly following
completion of the Auction. The Secured Creditor shall be deemed
to be a qualified bidder at the Auction and shall not be required to
submit a registration form or deposit. ADC, in consultation with the
Trustee, shall have the right to disqualify any potential bidder as a
qualified bidder if such bidder fails to complete the registration
process.

o Bid Procedure: Prior to the commencement of the first
Auction Date, the Secured Creditor shall provide a written notice
(the “Secured Creditor Notice”) to the Trustee and ADC of the
amount of its credit bid pursuant to Section 363(k) of the
Bankruptcy Code, The Secured Creditor Notice shall also include

Case 18-15716 DOC 35 Filed 10/11/18 Page 5 Of ’l'l

the following information: (i) a minimum purchase price for the sale
of the Property acceptable to the Secured Creditor (the “Reserve
_R_r_ig”); (ii) the Secured Creditor’s initial credit bid amount to serve
as the opening bid for the Auction (the “Opening Bid”), which may
be less than the Reserve Price; and (iii) the bidding increment(s)
(“Bidding Increments”) for each round of bidding after the Opening
Bid,l The Bidding Increments may be adjusted upwards or
downwards during the Auction for each bidding round in the
discretion of ADC to facilitate the most competitive bidding. The
Secured Creditor Notice shall be the sole authorization required by
the Trustee and ADC to consider the submission of the Opening Bid
and any competing bid(s) by the Secured Creditor pursuant to
Section 363(k) of the Bankruptcy Code,2

 

0 Winning Bid Amount: The “Winning Bid Amount” shall
be the highest or otherwise best bid selected by the Trustee and
ADC, consistent with the Secured Creditor Notice, during the
Auction.

0 Buyer’s Premium: ln addition to the Winning Bid Amount,
the winning bidder shall pay a “Buyer’s Premium” equal to the
greater of $2,500 or five (5%) of the Winning Bid Amount, which
shall be paid at closing directly to ADC as its commission (the
“Bu er’s Premium”). ADC shall not be entitled to any other
compensation No Buyer’s Premium shall be paid when the highest
bid is the Secured Creditor’s credit bid. ADC shall not split or
otherwise share the Buyer’s Premium with any other person or
entity. The estate shall not be responsible or obligated to pay any
compensation to ADC.

o 'l`otal Purchase Price; The actual total purchase price
(“Total Purchase Price”) at closing will be equal to the Winning Bid
Amount plus the Buyer’s Premium.

o Listing Agent’s Commission: The Listing Agent shall
receive up to 3% of the Winning Bid Amount for any sale that closes
to a third party buyer (the “Commission”). No Commission shall be
paid when the highest bid is the Secured Creditor’s credit bid. The
Listing Agent shall not be entitled to any other compensation The
Listing Agent shall not split or otherwise share the Commission with
any other person or entity, except that if the buyer is represented by

 

' If not otherwise set forth in the Secured Creditor Notice, the Reserve Price, the Opening Bid, and the initial Bidding
Increments may be established by ADC in consultation with the Trustee and the Secured Creditor; provided, however
that ADC may adjust Bidding lncrements upwards or downwards during the Auction in its discretion.

2 Without limiting the foregoing, ADC shall be authorized to increase Bidding Increments automatically during the
Auction on behalf of the Secured Creditor to the extent of the authorization provided for in the Secured Creditor
Notice.

 

Case 18-15716 DOC 35 Filed 10/11/18 Page 6 Of ’l'l

a real estate agent, the Listing Agent and buyer’s real estate agent
may split or share the Commission by agreement The Secured
Creditor agrees to pay the Commission when earned and the estate
shall not be responsible or obligated to pay any compensation to the
Listing Agent.

0 Carve-Out Fund: In order to provide for the payment of
expenses in this Chapter 7 case and to afford general unsecured
creditors an opportunity to participate in any recovery from the sale
of the Property, the Secured Creditor has agreed that: (l) if the
Winning Bid Amount is less than the allowed amounts owing to the
Secured Creditor, then the Trustee will receive (a) 5% of the
Winning Bid Amount plus the Listing Agent’s Commission, or (b)
5% of the Reserve, in the event the Secured Creditor enters the
winning bid (collectively, the “Standard Carve-Out”); provided
however that the Standard Carve-Out shall never be less than
$7,500.00, exclusive of the Listing Agent’s Commission, nor shall
it exceed $50,000.00, exclusive of the Listing Agent’s Commission;
(2) if the Winning Bid Amount exceeds the amounts owing to the
Secured Creditor, then the portion which exceeds the amounts
owing to the Secured Creditor and any valid and substantiated junior
secured lienholder (the “Sul_'plus”) shall be retained by the Trustee
and no carve-out shall be paid; however, if the Surplus is less than
the Standard Carve-Out set out above by any amount (“_Sh_or_t
Sg;plus Amount”) then the Secured Creditor consents to paying the
Trustee an amount equal to the Short Surplus Amount plus the
Surplus; and (3) the Trustee shall be reimbursed by the Secured
Creditor for any liability insurance expenses incurred by the Trustee.

o Back-Ug Bidder: ADC shall be authorized, but not
required, to accept the second highest bid submitted during the
Auction as a “back-up” bid in the event that the winning bidder fails
to consummate the sale transaction.3

0 Sale Documents: Promptly following the closing of the
Auction, the winning bidder shall execute a sale agreement or other
applicable sale documents as required by the Trustee (the “m
Documents”).

14. Accordingly, the Trustee submits that the sale of the Property pursuant to the above

Auction process is reasonable under Section 363(b) of the Bankruptcy Code,

 

3 Acceptance of a “back-up” bid and proceeding to consummate a transaction with the “back-up” bidder shall be
without prejudice to any claim of the Trustee against the winning bidder for failing to proceed. All rights are reserved.

Case 18-’157'16 DOC 35 Filed 10/11/18 Page 7 Of ’l'l

B. The Sale of the Property Should Be Approved Free and Clear of All

lnterests

15. Pursuant to Section 363(f) of the Bankruptcy Code, the Trustee may sell property
free and clear of any interest in such property in an entity other than the estate if (l) permitted
under applicable non-bankruptcy law; (2) the party asserting such interest consents; (3) the interest
is a lien and the purchase price at which the property is to be sold is greater than the aggregate
value of all liens on the property; (4) the interest is the subject of a bona fide dispute; or (5) the
party asserting the interest could be compelled, in a legal or equitable proceeding, to accept a
money satisfaction for such interest, See In re Smart World Techs., LLC, 423 F.3d 166, 169 n.3
(2d Cir. 2005) (“Section 363 permits sales of assets free and clear of claims and interests . . . It
thus allows purchasers . . . to acquire assets [from a debtor] without any accompanying
liabilities.”); see also In re MMHAuto. Group, LLC, 385 B.R. 347, 367 (Bankr. S.D. Fla. 2008).

16. The Trustee states that he shall satisfy Section 363(f)(2) of the Bankruptcy Code
because the Secured Creditor consents to a sale of the property under Section 363(t)(2) of the
Bankruptcy Code, free and clear of all liens, claims, encumbrances, and interests,

17. The Trustee requests that any creditor (other than the Secured Creditor) asserting
an interest or secured claim against the Property-including but not limited to all creditors listed
in the Debtors’ Schedule D_afier proper notice is given, be required to timely assert and
substantiate the basis for such asserted interest or secured claim by filing and serving responsive
papers no later than five (5) days prior to the hearing on this Motion, or the Court will authorize
the sale of the Property free and clear of any such asserted interest or security interest, with such
claims, at best, being treated as general unsecured claims.4 Failure to object after proper notice

and opportunity to object is deemed consent. See BAC Home Loans Servicing LP v. Grassi, 2011

 

‘ The Trustee reserves the right to dispute the alleged amount of any such claims.

Case 18-’157'16 DOC 35 Filed 10/11/18 Page 8 Of ’l'l

WL 6096509 (lst Cir. BAP Nov. 21, 2011); Citicorp Homeowners Servs., Inc. v. Elliott, 94 B.R.
343 (E.D. Pa. 1988); In re Gabel, 61 B.R. 661 (Bankr. W.D. La. 1985); Futuresourse LLC v.
Reuters Ltd., 312 F.3d 281 (7th Cir.); In re Harbour E. Dev., Ltd., 2012WL1851015, at * 12 (Bankr.
S.D. Fla., May 21, 2012).

18. Accordingly, under Section 363(f)(2) of the Bankruptcy Code, the Trustee seeks
authority to sell the Property free and clear of all liens, claims, encumbrances, and interests,

19. The Secured Creditor agrees to pay at closing (l) all outstanding real estate taxes,
including any prorated amounts due for the current tax year; (2) if applicable, the lesser of any
HOA fees accrued post-petition or the equivalent to twelve months’ assessments; and (3) all
closing costs excluding professional fees. Any payments by the Secured Creditor as stated herein
shall be subject to any and all limitations on the Secured Creditor’s liability for any fees and costs
under applicable law.

C. The Sale Will Be Undertaken by the Buyer in Good Faith

20. Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest
in property purchased from a debtor notwithstanding that the sale conducted under Section 363(b)
was later reversed or modified on appeal.

21. The sale should be found to have been in good faith if the Trustee can demonstrate
the transaction occurred at arm’s-length and without fraud or collusion. See Kabro Assocs. of West
Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d 269, 276 (2d Cir. 1997)
(“'l`ypically, the misconduct that would destroy a purchaser’s good faith status at a judicial sale
involves fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to
take grossly unfair advantage of other bidders.” (citation omitted)); see also In re Lorraine Brooke

Associates, Inc., No. 07-12641 2007 WL 2257608 (Bankr. S.D. Fla. Aug. 2, 2007) (ho|ding that a

Case 18-’157'16 DOC 35 Filed 10/11/18 Page 9 Of ’l'l

sale was entitled to the protections of Section 363(m) of the Bankruptcy Code when it was based
upon arm’s length bargaining and without collusion).

22. The Trustee asserts that the sale of the Property pursuant to the Auction will utilize
a competitive and transparent marketplace that facilitates an arm’s-length sale without fraud or
collusion. Accordingly, the Trustee respectfully requests that the Court find that the purchaser(s)
will be entitled to the protections of Section 363(m) of the Bankruptcy Code,

23. The Trustee further states that:

(a) the Trustee has reviewed the tax implications of the proposed Sale;

(b) the Trustee has determined, based upon a review of the Debtors’ schedules
and information derived from the 341 meeting, that there will be a meaningful distribution
to allowed creditors based upon the understanding that the final sale price and the total
dollar amount of claims to be filed in this case are both unknown and can only be estimated
at this time; and

(c) given the information available at this time, the Trustee has made an
educated evaluation and determined that the proposed Sale is in the best interest of the
estate and its creditors.

CONCLUSION
WHEREFORE, the Trustee respectfully requests that the Court enter orders approving
the sale of the Property pursuant to Section 363 of tlte Bankruptcy Code,

DATED this 1 1th day of october 2018.

Case 18-'1 5716 DOC 35 Filed 10/11/18 Page ’lO Of ’l'l

Respectf`ully submitted,

/s/ Brian A. Goldman

Brian A. Goldman

Federal Bar No.: 00998

Goldman & Goldman, P.A.
Foxleigh Building

2330 West Joppa Road, Suite 300
Lutherville, Maryland 21093

bag@goldmangoldman.com
(410) 296-0888

Chapter 7 Trustee

CERTIFICATE OF SERVlCE
I, HEREBY CERTIFY that on October 11, 2018, a copy of the foregoing Application was
served via this Court’s CM/ECF notice system to:

Lisa M. Blackson, Esquire

John P. Downs, Esquire

Downs, Beste & Blackson, LLC
202 East Main Street

Elkton, MD 21921

Kyle J. Moulding, Esquire

McCabe, Weisberg & Conway, LLC
312 Marshall Avenue, Suite 800
Laurel, MD 20707

I hereby further certify that on October ll, 2018, a copy of the foregoing Application was

served via first-class mail, postage prepaid, to:

Oliice of the U.S. Trustee

101 West Lombard Street
Gannatz Courthouse, Suite 2625
Baltimore, MD 21201

Shellpoint

PO Box 10826
Greenville, SC 29603

10

Case 18-15716 Doc 35

Auction.com, LLC,
1 Mauchly
Irvine, CA 92618

Ronald M. Osher

Long & Foster Real Estate, Inc.
10801 Tony Dr.

Lutherville, MD 21093

Mr. Peter A. Stevens, Jr.
Ms. Debra R. Stevens
65 Lee Way

Elkton, MD 21921

Filed ’lO/’l'l/'l8 Page ’l'l Of'l'l

/s/ Brian A. Goldman
Brian A. Goldman, Trustee

11

